FILED
                                                              United States Court of Appeals
                                                                      Tenth Circuit

                                                                     April 19, 2011
                      UNITED STATES COURT OF APPEALS
                                                   Elisabeth A. Shumaker
                                                                      Clerk of Court
                             FOR THE TENTH CIRCUIT


    JOSE DEL REAL,

                Plaintiff-Appellant,

    v.                                                    No. 10-3199
                                              (D.C. No. 6:10-CV-01095-JTM-DJW)
    STATE OF KANSAS,                                        (D. Kan.)

                Defendant - Appellee.


                             ORDER AND JUDGMENT *


Before BRISCOE, Chief Judge, MURPHY and GORSUCH, Circuit Judges.



         Jose Del Real, proceeding pro se here as in the district court, claims his

rights were violated in his state court criminal trial. He says he was not allowed

to present documents or to fully cross-examine two witnesses, and that one

witness testified falsely. He asks us to reverse his conviction or grant him a new

criminal trial. The district court dismissed his case for lack of subject-matter



*
       After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is
therefore ordered submitted without oral argument. This order and judgment is
not binding precedent, except under the doctrines of law of the case, res judicata,
and collateral estoppel. It may be cited, however, for its persuasive value
consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
jurisdiction and for failure to state a claim upon which relief can be granted. See

Fed. R. Civ. P. 12(b)(1) & (6). In particular, it held that (1) Mr. Del Real’s

claims, apparently based on 42 U.S.C. § 1983, could not be brought against the

State of Kansas because the state is not a “person” within the meaning of § 1983;

(2) the Eleventh Amendment barred his claims; (3) the complaint was too vague

to state a claim; and (4) the federal court was without subject-matter jurisdiction

pursuant to the Rooker-Feldman doctrine. See Rooker v. Fid. Trust Co., 263 U.S.

413 (1923); D.C. Court of Appeals v. Feldman, 460 U.S. 462 (1983).

      Giving Mr. Del Real’s pro se filings the solicitous consideration they are

due, and reviewing the district court’s dismissal order de novo, see Kane Cnty.

Utah v. Salazar, 562 F.3d 1077, 1085 (10th Cir. 2009) (reviewing de novo

dismissal pursuant to Rule 12(b)(1) & (6)), we conclude that the district court

correctly dismissed the case. Accordingly, we AFFIRM the district court’s order

of dismissal for substantially the same reasons the district court gave in its

thorough order entered July 27, 2010.


                                        Entered for the Court



                                        Neil M. Gorsuch
                                        Circuit Judge




                                          -2-